DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13-14, 18-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ellingham (US 5437263 A).
Regarding claim 1, Ellingham discloses a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a heat exchanger tube (tubes in heat exchangers 82, see Fig. 4) including a tube inlet (83) and a tube outlet (84/150, Figs. 2, 4), such that the heat exchanger tube is configured to receive combustion products via the tube inlet, circulate the combustion products through the heat exchanger tube, and discharge the combustion products via the tube outlet; 
a collector box (142/176+147, see Figs. 1, 2) coupled to the heat exchanger tube and having a cavity configured to receive the combustion products via the tube outlet; and 
a diverter plate (140, Figs. 1, 2) disposed within the cavity, wherein the diverter plate overlaps the tube outlet to disperse the combustion products received via the tube outlet throughout (i.e., a substantial/majority part) the collector box (apparent when looking at Figs. 2, 4, 5). 
Regarding claim 2, Ellingham discloses a gap between an outermost edge of the tube outlet and the diverter plate (see Fig. 2 showing the diverter plate 140 having a surface 144 that is formed to create a gap between the tube outlets and the surface 144). 
Ellingham discloses wherein the collector box has a mounting surface (142, Fig. 2), wherein the diverter plate (140) is coupled to the mounting surface (Fig. 1), and wherein the diverter plate is configured to disperse the combustion products over at least a portion of the mounting surface (apparent when looking at Figs. 2, 4, 5)..
Regarding claim 4, Ellingham discloses wherein the diverter plate includes a deflecting surface (144, Fig. 2) and first (145, Fig. 2) and second (145) flanges extending from the deflecting surface, wherein the first and second flanges are mounted to the collector box (142), and wherein the deflecting surface intersects the tube axis. 
Regarding claim 8, Ellingham discloses wherein the cavity has a first depth at an outermost portion (147, Fig. 2) of the cavity relative to the tube outlet (150, Fig. 2), the diverter plate has a second depth at an outermost portion of the diverter plate (141, Fig. 2) relative to the tube outlet (150), and the second depth is approximately half of the first depth (Fig. 4) (note: the term “approximately” is a relative term and gives the limitation substantial leeway for interpretation). 
Regarding claim 13, Ellingham discloses (see rejection of claim 1 for citations) a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a plurality of heat exchanger tubes, wherein each heat exchanger tube of the plurality of heat exchanger tubes includes a tube inlet and a tube outlet, such that the heat exchanger tube is configured to receive combustion products via the tube inlet, circulate the combustion products through the heat exchanger tube, and discharge the combustion products via the tube outlet; a collector box coupled to the plurality of heat exchanger tubes such that a cavity of the collector box is configured to receive the combustion products via the respective tube outlet of each heat exchanger tube of the plurality of heat exchanger tubes; and a diverter plate disposed within the cavity, wherein the diverter plate overlaps the tube outlet of each heat exchanger tube of the plurality of heat exchanger tubes, with respect to a flow direction of combustion products 
Regarding claim 14, Ellingham discloses (see rejection of claim 4 for citations) wherein the diverter plate includes a deflecting surface and first and second flanges extending from the deflecting surface, wherein the first and second flanges are mounted to the collector box, and wherein the deflecting surface intersects the tube axis of each heat exchanger tube of the plurality of heat exchanger tubes. 
Regarding claim 18, Ellingham discloses (see rejection of claim 3 for citations) wherein the collector box has a mounting surface, wherein the diverter plate is coupled to the mounting surface, and wherein the diverter plate is configured to disperse the combustion products over at least a portion of the mounting surface. 
Regarding claim 19, Ellingham discloses wherein the plurality of heat exchanger tubes includes five heat exchanger tubes, seven heat exchanger tubes, or nine heat exchanger tubes (see Fig. 2). 
Regarding claim 20, Ellingham discloses wherein the plurality of heat exchanger tubes is arrayed laterally along the collector box (Fig. 2). 
Regarding claim 21, Ellingham discloses a draft inducer blower (100, Fig. 2) configured to draw the combustion products through the plurality of heat exchanger tubes. 
Regarding claim 22, Ellingham discloses wherein the diverter plate is disposed between the blower and the tube outlet of each heat exchanger tube of the plurality of heat exchanger tubes (Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellingham (US 5437263 A) alone.
Regarding claim 9, Ellingham fails to disclose wherein the heat exchanger tube includes a diameter, and wherein the diverter plate extends laterally from the tube outlet and beyond the tube outlet by a dimension that is greater than the diameter. 
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the claimed dimension is a matter of adjusting the distance or gap between the wall (142) of the collector box and the deflecting surface (144) of the diverter.  The size of 
Regarding claim 10, Ellingham fails to disclose wherein the dimension is at least twice the diameter. However, see the rejection of claim 9.

Allowable Subject Matter
Claims 5-7, 11, 12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-28 are allowed.

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered.
Applicant argues that Ellingham does not disclose wherein the diverter plate disperses the combustion products throughout the collector box. The Examiner respectfully disagrees. The diverter plate disperses the combustion products within the diverter plate, and the space within the divertor plate makes up most of the space within the collector box. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762